Case 1:17-cv-21603-FAM Document 235 Entered on FLSD Docket 03/19/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                        Case No.: 17-cv-21603

  ADRIA MM PRODUCTIONS, LTD,
  a Croatian Company,

                 Plaintiff,
  v.

  WORLDWIDE ENTERTAINMENT GROUP,
  INC., a Florida Corporation,

                 Defendant.
                                                       /

  WORLDWIDE ENTERTAINMENT GROUP,
  INC., a Florida corporation,

         Counterclaim-Plaintiff,

  v.

  ADRIA MM PRODUCTIONS, LTD., a
  Croatian entity,

         Counterclaim-Defendant.
                                                       /

       MOTION TO APPROVE SUPERSEDEAS BOND, FOR STAY OF EXECUTION,
                  AND TO DISSOLVE WRIT OF GARNISHMENT

         Defendant, Worldwide Entertainment Group, Inc. (“Worldwide Entertainment”), moves

  the Court to approve the supersedeas bond attached hereto as Exhibit A, order a stay of execution

  on the Final Judgment entered on September 24, 2018 [ECF No. 190], awarding $866,000 plus

  post-judgment interest in favor of Adria MM Productions, Ltd. and against Worldwide

  Entertainment, pending final disposition of Worldwide Entertainment’s appeal, and dissolve the

  writ of garnishment further described herein, and in support states:
Case 1:17-cv-21603-FAM Document 235 Entered on FLSD Docket 03/19/2019 Page 2 of 5




         1.      On September 24, 2018, the Court entered final judgment in the amount of

  $866,000 in favor of Adria MM Productions, Ltd. and against Worldwide Entertainment. ECF

  No. 190.

         2.      On March 19, 2019, Worldwide Entertainment filed a Notice of Appeal of, inter

  alia, the Final Judgment.

         3.      Pursuant to Federal Rule of Civil Procedure 62(d), Defendants are entitled to an

  automatic stay of execution pending their appeal once Defendants post a supersedeas bond. Rule

  62(d) states: “[w]hen an appeal is taken the appellant by giving a supersedeas bond may obtain a

  stay subject to the exceptions contained in subdivision (a) of this rule. The bond may be given at

  or after the time of filing the notice of appeal or of procuring the order allowing the appeal, as the

  case may be. The stay is effective when the supersedeas bond is approved by the court.”

         4.      Pursuant to Local Rule 62.1, “[a] supersedeas bond … staying execution of a

  money judgment shall be in the amount of 110% of the judgment, to provide security for interest,

  costs, and any award of damages for delay. Upon its own motion or upon application of a party

  the Court may direct otherwise.”

         5.      The attached supersedeas bond is in the amount of $963,600. This amount is

  comprised of the original judgment – $866,000, plus 10% of the amount to “provide security for

  interest, costs and any award of damages for delay” plus other amounts described below. S.D. Fla.

  L. R. 62.1. See Exhibit A. This amount, therefore, is sufficient to entitle Worldwide Entertainment

  to an automatic stay during the pendency of its appeal.

         6.      The above amount of $963,600 also includes the $10,000 in attorneys’ fees awarded

  to AMM (ECF No. 230) for which a judgment has not yet been entered – plus an additional 10%.




                                                    2
Case 1:17-cv-21603-FAM Document 235 Entered on FLSD Docket 03/19/2019 Page 3 of 5




  This award is encompassed by Worldwide Entertainment’s appeal, and any execution on this

  amount should be stayed as well.

         7.      AMM has also served a writ of garnishment as to Citibank, Worldwide

  Entertainment’s bank.

         8.      Based upon the foregoing, the writ of garnishment referenced above should be

  dissolved based upon the stay.

         WHEREFORE, Defendants respectfully request that this Court (1) approve the

  supersedeas bond attached hereto, (2) stay execution on the Final Judgment (ECF 190) and the fee

  award (ECF 230), (3) dissolve the writ of garnishment served upon Citibank, and (4) grant any

  further relief as the Court deems proper.



                                CERTIFICATE OF CONFERRAL

         Pursuant to Local Rule 7.1(a)(3)(A), Counsel for Worldwide Entertainment attempted to

  confer with Counsel for Adria MM Productions, LTD., but as of the time of this filing, Adria MM

  Productions, LTD. has not stated a position concerning the relief sought in this motion.




                                                  3
Case 1:17-cv-21603-FAM Document 235 Entered on FLSD Docket 03/19/2019 Page 4 of 5




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via

  email upon all counsel of record on this 19th day of March, 2019.


                                             s/Peter F. Valori
                                             Peter F. Valori
                                             Florida Bar No. 043516
                                             Russell Landy
                                             Florida Bar No. 0044417
                                             DAMIAN & VALORI LLP
                                             Counsel for Defendants
                                             1000 Brickell Avenue, Suite 1020
                                             Miami, Florida 33131

                                             Telephone: (305) 371-3960
                                             Facsimile: (305) 371-3965




                                                  4
Case 1:17-cv-21603-FAM Document 235 Entered on FLSD Docket 03/19/2019 Page 5 of 5




                                       SERVICE LIST

        Peter F. Valori
        pvalori@dvllp.com
        Russell Landy
        rlandy@dvllp.com
        Amanda L. Fernandez
        afernandez@dvllp.com
        Damian & Valori LLP
        1000 Brickell Avenue, Suite 1020
        Miami, FL 33131
        Tel. (305) 371-3960
        Fax (305) 371-3965


        Javier Lopez
        jal@kttlaw.com
        Gail A. McQuilkin
        gam@kttlaw.com
        Kozyak Tropin & Throckmorton, LLP
        2525 Ponce de Leon Blvd., 9th Floor
        Miami, Florida 33134
        Tel. (305) 372-1800
        Fax (305) 372-3508

        Yano Rubinstein
        yano@rublaw.com
        Phillip Seltzer
        phil@rublaw.com
        Rubenstein Law
        660 4th Street, #302
        San Francisco, CA 94107
        Tel. (415) 967-1969
        Fax (415) 236-6409




                                              5
